12/28/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 20-0033

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JUSTIN LEE LONGTINE,

             Defendant and Appellant.


                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

February 1, 2021, within which to prepare, serve, and file its response brief.




KFS                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                          December 28 2020